Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 26-30 and 32-45 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 26. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “first region in the substrate proximal to the second nanowire comprises a modified silicon crystal structure relative to a silicon crystal structure of a second region in the substrate distal from the second nanowire, and the first region comprises one of Ge, Xe, or Ar and the second region is absent Ge, Xe, and Ar”. 

Regarding claim 38. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first region in the substrate proximal to the second nanowire comprises a modified silicon crystal structure relative to a silicon crystal structure of a second region in the substrate distal from the second nanowire, and the first region comprises one of Ge, Xe, or Ar and the second region is absent Ge, Xe, and Ar”. 



Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826